Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1st, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gunjishima (US 2014/0027787 A1) in view of Straubinger et al (US 2011/0300323 A1).
With regards to claim 1, Gunjishima discloses an SiC single crystal substrate (i.e., monocrystalline silicon carbide substrate) for the purpose of vapor-forming thin films (i.e., for epitaxially deposited layers) comprising a main surface formed by a plane X4X5, in addition to a chamfered region formed by planes X2X3 and X3X4 (Gunjishima: abstract; para. [0001] and [0137]-[0140]; claim 1; Figs. 6A-6B). The main surface has a tilt angle measured between a normal vector of a basal lattice plane and 1<θ2,” where, as is best understood from Figure 6A of Gunjishima, θ1 corresponds to the claimed bevel angle, and θ2 corresponds to the claimed tilt angle (Gunjishima: para. [0140]; Fig. 6). Based on the relation “θ1<θ2,” Gunjishima discloses a tilt angle which is greater than a bevel angle (i.e., a bevel angle smaller than a tilt angle) (Gunjishima: para. [0140]; Fig. 6A). Based on Figure 6A of Gunjishima, the entire chamfered peripheral region has the claimed bevel angle relationship (i.e., in 100% of a peripheral region) (Gunjishima: Fig. 6A).
It is not clear from the Figures of Gunjishima if the chamfered peripheral region is arranged around at least 95% of a circumference of the substrate.
Straubinger discloses a bulk SiC single crystal having a disc-wise cut edge region (i.e., an entire edge of a disc has been cut) (Straubinger: para. [0027]). Straubinger and Gunjishima are analogous art in that they are related to epitaxial growth of SiC single crystals (Straubinger: Fig. 6). Straubinger depicts wafers in which the entire periphery has been cut. Straubinger indicates that such a configuration is known (Straubinger: para. [0005] and [0027]). Straubinger teaches that dopant is typically used in SiC substrates in order to enable the creation of different types of components (Straubinger: para. [0004]). Straubinger uses the curvature of the edge region to achieve the desired growth characteristics without using an inhomogeneous distribution of dopant, thereby enabling the creation of an electronic component having greater quality (para. [0005] and [0050]-[0052]). In other words, adding the curved periphery of Straubinger to the structure of Gunjishima would have been obvious to one of ordinary skill, as such a periphery would enable the addition of dopant to the SiC crystal of Gunjishima, thereby enabling the SiC crystal of Gunjishima to be formed into a variety of electronic components, without compromising the quality of the component formed (Straubinger: para. [0004]-[0005]). It is noted that incorporating a chamfered periphery into the entire circumference of Gunjishima corresponds to a value of 100%, which is within the claimed range of at least 95%.

With regards to the language “the silicon carbide substrate being fabricated by slicing a bulk SiC crystal” and “a machine chamfered peripheral region”, it is noted that this language is in product-by-process form. Product claims are not limited to the material steps recited in such language, but rather, only the structure implied. In the present case, it is not seen how the step of slicing provides a particular structure, and it is noted that a particular method of slicing is not recited (i.e., slicing by blade, slicing by laser, slicing by water jet, etc). In addition, it is not seen how using a machine to chamfer the peripheral region results in a particular structural difference.
With regards to claim 2, the normal vector of the main surface given as “a4” in Figure 6A of Gunjishima is depicted as on the main surface, and therefore, the measurement location is in a location adjacent to the chamfered peripheral region (i.e., the main surface) (Gunjishima: Fig. 6A). It is noted that because the main surface is adjacent the chamfered peripheral region in the structure of Gunjishima, it is impossible to measure a difference in a vector between the main surface and a basal lattice plane in an area other than the main surface (i.e., because the main surface is what defines the normal vector of the main surface) (Gunjishima: Fig. 6A).
With regards to claim 4, one of ordinary skill in the art would have found it obvious to have selected a surface roughness of less than 3 nm for the entire SiC single crystal (i.e., includes 100% of a chamfered peripheral region) of Gunjishima as such a roughness is typically required in order for the SiC single crystal to be usable to form semiconductor components (Straubinger: para. [0028]).
With regards to claim 5, one of ordinary skill in the art would have found it obvious to have selected 4H-SiC, as it represents an SiC single crystal having a very homogenous distribution of dopant and therefore improved electrical resistance (Straubinger: para. [0063]).


Response to Arguments
	Applicant argues that Gunjishima “mentions nothing about any chamfer on the wafers, much less any specific machine chamfered peripheral region”. Applicant further argues that Gunjishima does not disclose a “machine chamfered peripheral region” which is “arranged around at least 95% of a circumference of the substrate”. These arguments are not found persuasive as they do not take into consideration the teachings of Straubinger. In addition, Gunjishima need not disclose machine chamfering, as such language is product-by-process language, with no distinguishing structural feature based on the current record.
	Applicant argues that Straubinger does not teach any machine chamfered edge. This argument is not found persuasive as Straubinger need not use the specific language of the claim in describing its invention. It is not clear how “machine chamfered” invokes a structurally distinguishing feature.
	Applicant argues that the edge of Straubinger is a grown surface, and not a machine surface. This argument is not found persuasive as Straubinger as applicant only argues a difference in process step. Applicant provides no evidence suggesting that the grown surface of Straubinger is separate from a machined surface. In addition, the phrase “machined” is likely broader than Applicant intends, as “machined” surfaces do not preclude “grown” surfaces (i.e., the surface of Straubinger is grown by a machine). Applicant further argues that Straubinger does not teach a planar bevel angle, but this argument is not found persuasive, as Figures 6 and 7 of Straubinger do not support this argument.

Applicant cites CrystX® Silicon Carbide material. Applicant appears to compare this material to the material of Straubinger. These arguments are not found persuasive as Applicant provides no evidence that the CrystX® Silicon Carbide material and the material of Straubinger are the same. The photograph of the CrystX® Silicon carbide shows a curved surface, in contrast to the flat beveled surface depicted in Figure 6 of Straubinger. It is clear that these materials are not the same. Moreover, these arguments do not address the teachings of a cut surface by Gunjishima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783